     Case 2:18-cv-02010-WBS-CKD Document 61 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND NEWSON,                                    No. 2:18-cv-2010 WBS CKD P
12                      Plaintiff,
13          v.                                          ORDER
14   STEPHEN SHAW, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 28, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
     Case 2:18-cv-02010-WBS-CKD Document 61 Filed 09/15/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed July 28, 2021 are adopted in full;

 3          2. Defendants’ motion for summary judgement (ECF No. 49) is granted; and

 4          3. This case is closed.

 5   Dated: September 14, 2021

 6

 7

 8

 9

10

11   news2010.801

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
